In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
HANNAH MACKIE,           *
                         *                         No. 16-157V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: November 15, 2016
                         *
SECRETARY OF HEALTH      *                         Petitioner’s motion for a decision
AND HUMAN SERVICES,      *                         on the record; insufficient proof of
                         *                         causation.
             Respondent. *
*********************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner;
Christine M. Becer, United States Dep’t of Justice, Washington, DC, for
respondent.

           UNPUBLISHED DECISION DENYING COMPENSATION 1

       Hannah Mackie filed a petition under the National Childhood Vaccine Injury
Compensation Program (“the Program”), 42 U.S.C. §§ 300aa-10 through 34
(2012), on February 2, 2016. Her petition alleged that she developed Hashimoto’s
thyroiditis and a connective tissue disease as a result of the vaccine administered to
her on April 4, 2013. The information in the record, however, does not show
entitlement to an award under the Program.

           I.   Procedural History



       1
          The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this ruling on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Ms. Mackie gathered and filed medical records and affidavits submitting a
statement of completion on March 4, 2016. The Secretary filed her Report
pursuant to Vaccine Rule 4 on May 5, 2016, stating that Ms. Mackie did not
provide that any evidence that an onset of 6 months and/or 2 years post vaccination
for Hashimoto’s thyroiditis and a connective tissue disease was reasonable.
Respt’s Rep. at 6. During the ensuing status conference, the parties discussed
retaining experts and the undersigned issued proposed expert instructions.

       On August 1, 2016, Ms. Mackie moved for an extension of time until
September 16, 2016, to file her expert report. The undersigned granted this
request. Ms. Mackie moved for a second extension of time, until September 23,
2016, to file the expert report which the undersigned granted. Ms. Mackie then
requested a third extension of time, for 45 days, to file her expert report. Ms.
Mackie stated that expert originally retained had determined that he is unable to
provide a report and that a new expert had been consulted and was able to opine on
the case. Pet’r’s Mot. to Amend Schedule, filed Sept. 22, 2016. This request was
granted.

        On November 7, 2016, Ms. Mackie moved for a decision to dismiss her
petition. During the November 15, 2016 status conference, petitioner clarified that
a decision on the record as it stands is requested. Accordingly, this case is now
ready for adjudication.

       II.   Analysis

       To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), petitioner must prove either 1) that Ms.
Mackie suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury
Table – corresponding to his vaccination, or 2) that he suffered an injury that was
actually caused by a vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An
examination of the record did not uncover any evidence that Ms. Mackie suffered a
“Table Injury.” Thus, she is necessarily pursuing a causation-in-fact claim.

       Under the Act, a petitioner may not be given a Program award based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(1). In
this case, because the medical records do not support Ms. Mackie’s claim, a
medical opinion must be offered in support. Ms. Mackie, however, has offered no
such opinion.


                                         2
       Accordingly, it is clear from the record in this case that Ms. Mackie has
failed to demonstrate either that she suffered a “Table Injury” or that her injuries
were “actually caused” by a vaccination. Thus, this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.

      IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           3